Case 1:20-cv-00647-CFC-SRF Document 1-2 Filed 05/15/20 Page 1 of 2 PageID #: 27




                              EXHIBIT B
Case 1:20-cv-00647-CFC-SRF Document 1-2 Filed 05/15/20 Page 2 of 2 PageID #: 28




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

 MAHESWAR MIKKILINENI,                               :
                                                     :
                 Plaintiff,                          :
                                                     :
                 v.                                  :       C.A. No.
                                                     :
 PAYPAL, INC., SHIJIL TS, CEO                        :
 SPARKSUPPORT INFOTECH PVT                           :
 LTD, GODADDY.COM, LLC,                              :
 DIRECTOR CfA-CXC CENTER FOR                         :
 ASTROPHYSICS/HARVARD-                               :
 SMITHSONIAN,                                        :
                                                     :
                 Defendants.                         :

                         NOTICE OF CERTIFICATION PURSUANT TO
                            42 U.S.C. § 233(c) AND 28 C.F.R. § 15.4

         PLEASE TAKE NOTICE that David C. Weiss, United States Attorney for the District of

 Delaware, hereby certifies, by and through the Civil Chief, under 42 U.S.C. § 233(c) and 28 C.F.R.

 § 15.4, that, having reviewed the Amended Complaint and the allegations therein, Defendant

 Director CfA-CXC Center for Astrophysics/Harvard-Smithsonian was an employee of the

 Smithsonian Institution acting within the scope of his employment at the time of the incidents

 giving rise to this suit.

                                              Respectfully submitted,

                                              DAVID C. WEISS
                                              United States Attorney

                                              By: /s/ Laura D. Hatcher
                                              Laura D. Hatcher
                                              Chief, Civil Division
                                              1313 N. Market Street
                                              Wilmington, DE 19899-2046
                                              (302) 225-9440

                                              Attorney for Defendant United States of America

 Dated: May 15, 2020
